Citation Nr: 1109291	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Commonwealth of the Northern Mariana Islands, Veterans' Affairs Office


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1977 to March 1982.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.


FINDINGS OF FACT

1.  The Veteran does not have a current head injury that began during service or is otherwise related to any incident of service.  

2.  A heart murmur was not incurred in or aggravated during service.  

3.  The Veteran filed a claim for compensation for alcoholism in January 2008.  He does not have any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a head injury are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for a heart murmur are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The claim for service connection for alcoholism on a direct basis lacks legal merit.  38 U.S.C.A. §§ 105, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2008, which substantially complied with the notice requirements for service connection claims.  

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In his claim for compensation, the Veteran reported that he received treatment for heart murmur at the United States Naval Hospital in Guam in 1982.  The RO contacted the hospital in April 2008 and requested any records pertaining to the Veteran.  It appears that no response was received and no further requests were made.  

VA's duty to assist the Veteran includes obtaining all available and relevant records from Federal agencies, including military facilities.  In order to satisfy its duty, VA must make as many requests as are necessary to obtain such records.  VA will end its efforts to obtain such records only if it concludes that the records sought do not exist or that further attempts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  

Service treatment records reflect that the Veteran underwent a separation physical examination at the Naval Hospital in Guam in March 1982, in which a holosystolic murmur was suspected and further evaluation for heart murmur was conducted.  There is no evidence suggesting that the Veteran was ever treated at a military hospital after his active service.  It thus appears that the treatment to which the Veteran refers was administered during service, and the relevant records are contained in his service treatment records, which are already part of the claims folder.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Accordingly, VA has satisfied its duty to assist in this regard.

VA need not conduct an examination with respect to the service connection claims decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claims.  There is no current diagnosis of a head injury or heart murmur, and there is no indication that any other heart disorder with which the Veteran has been diagnosed may be associated with service.  As discussed below, primary service connection for alcoholism must be denied as a matter of law.  Therefore, there is no duty to provide an examination or a medical opinion for the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, certain chronic diseases, such as valvular heart disease, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Head Injury

The Veteran is seeking service connection for a head injury, described as a crack in the back of his skull, which he contends he incurred in service when he fought with another service member and was pushed into a bed post.  He reports that he was treated for a head injury at that time.  Service treatment records are silent for any treatment for a head injury.  The Veteran denied any prior head injuries during his separation physical examination, and no defects were found on objective examination.  The available post-service treatment records indicate that the Veteran suffered facial lacerations in 1996 and 1997, but they do not otherwise reflect any diagnosis of or treatment for residuals of a head injury.  Further, the Veteran does not describe any current disability he suffers as a result of the alleged in-service injury, and he does not report continuous symptomatology of a head injury since service.  Without evidence of a current disability related to service, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim is denied.  

Heart Murmur

The Veteran is seeking service connection for a heart murmur, which he contends began during service.  Alternatively, he suggests that he had a heart murmur prior to service which may have been aggravated during service.  No heart disorders were noted during the Veteran's enlistment physical examination in October 1976, and there is no record of treatment for or diagnosis of a heart disorder in service.  During the Veteran's separation physical examination in March 1982, a low grade, holosystolic murmur was noted and the Veteran was referred for additional testing.  It was determined that he did not have a heart murmur, and he was found to be fit for discharge.  

Private treatment records reflect that the Veteran sought treatment for chest pains in January 1999.  An echocardiogram revealed a first-degree block, and reduced left ventricular systolic function with hypokinesis were detected later that month.  Ethanol-induced cardiomyopathy was diagnosed in February 1999.  The Veteran also sought treatment for chest pains and irregular heart rhythm in August 2001, and bradycardia was diagnosed.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's claimed heart murmur.  The Veteran did not report any symptoms relating to a heart condition in service, and a heart murmur was not diagnosed at any time during service prior to the separation physical examination.  Although a holosystolic murmur was initially noted at that time, further comprehensive testing found no evidence of a heart murmur.  Furthermore, the evidence does not establish that the Veteran has a current heart murmur; rather, it shows that he has heart disorders relating to slowed rhythm and weakness, which his private physicians have attributed to alcohol abuse.  These conditions were first diagnosed many years after service, which weighs against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  The Board acknowledges that the Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His testimony may not be rejected or regarded as nonprobative simply because it is not accompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  In this case, however, the Veteran does not report continuous symptomatology of a heart murmur since service.  His statements in this regard are vague, in that he merely reports seeking treatment for chest pains "after service."  

In summary, evidence does not establish that a heart murmur manifested during service, that the Veteran has a current heart murmur, or that he experienced continuous symptomatology since service.  The criteria for service connection for heart murmur are not met, and the claim is denied. 

Alcoholism

The Veteran is seeking service connection for alcoholism, which he contends began during service.  Service treatment records reflect that he was evaluated for competence to stand duty in October 1979, when he reported to work 3 hours late and smelling of alcohol.  In March 1980, he volunteered for an alcohol treatment program after receiving a DWI (driving while intoxicated) charge.  As part of this program he was prescribed Antabuse.  He continued to receive Antabuse through at least January 1981.  Private treatment records indicate that the Veteran injured his neck in a motor vehicle accident in 1994 when he was driving while intoxicated.  He was treated in 1996 and 1997 for facial lacerations incurred during fights while he was intoxicated.  

Under current law, effective for claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease is a result of the person's abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1, 3.301(d).  This includes primary alcohol abuse that develops during service, see, e.g., Davis v. Principi, 17 Vet. App. 54 (2003), as well as any injury or disease that arises from the abuse of alcohol.  38 C.F.R. § 3.301(d); VAOPGCPREC 7-99.  But see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service connected may be established for alcohol or drug abuse secondary to a service-connected disability).  

The law prohibiting an award of VA compensation for disability due to alcohol abuse applies to claims filed after October 31, 1990.  The Veteran filed the current claim in January 2008.  Therefore, regardless of the character or quality of any evidence that the Veteran might submit, alcohol abuse that was incurred during military service cannot be recognized as a disability for which service connection may be granted.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(m)(n), 3.301(a), 3.310(a).  To the extent that medical evidence shows that the Veteran has alcohol dependence, service connection for the condition is precluded by law.  Where the law and not the evidence is dispositive, the claim of service connection for alcohol dependence is denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Veteran has no service connected conditions, thus service connection on a secondary basis is not warranted. 


ORDER

Service connection for a head injury is denied.

Service connection for heart murmur is denied. 

Service connection for alcoholism is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


